             Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION
                                                   §
 CONTINENTAL CIRCUITS LLC and                      §
 CONTINENTAL CIRCUITS OF TEXAS                     §    Case No. 6:21-cv-00539
 LLC,                                              §
                                                   §    JURY TRIAL DEMANDED
                            Plaintiffs,            §
                                                   §
            v.                                     §
                                                   §
 ADVANCED MICRO DEVICES, INC.,
                                                   §
                            Defendant.             §


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Continental Circuits LLC (“Continental LLC”) and Continental Circuits of

Texas LLC (“Continental Texas”) (collectively, “Continental Circuits” or “Plaintiffs”) file this

Complaint against Defendant Advanced Micro Devices, Inc. (“AMD” or “Defendant”), for

patent infringement under 35 U.S.C. § 271 and allege as follows:

                                          THE PARTIES

       1.        Plaintiff Continental Circuits LLC is a limited liability company organized and

existing under the laws of the State of Arizona, with its principal place of business located at 16800

East El Lago Boulevard, Unit 2042, Fountain Hills, Arizona 85268.

       2.        Plaintiff Continental Circuits of Texas LLC is a limited liability company

organized and existing under the laws of the State of Texas, with its principal place of business

located at 100 W. Houston Street, Marshall, Texas 75670.

       3.        Upon information and belief, AMD is a Delaware corporation with a place of

business at 7171 Southwest Parkway, Austin, Texas 78735. Upon information and belief, AMD

does business in Texas and in the Western District of Texas, directly or through intermediaries.
             Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 2 of 20




                                         JURISDICTION

       4.       This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1, et seq. This Court has jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       5.       This Court has personal jurisdiction over Defendant.           Defendant conducts

business and has committed acts of patent infringement in this Judicial District, the State of Texas,

and elsewhere in the United States.

       6.       Upon information and belief, Defendant transacts substantial business in the State

of Texas and this Judicial District. Defendant has committed acts of infringement in this District

by, among, other things, manufacturing, distributing, offer for sale, and selling products that

infringe the asserted patents, including the accused devices as alleged herein. Upon information

and belief, Defendant, directly or indirectly participates in the stream of commerce that results and

has resulted in products, including the accused products, being made, used, offered for sale, and/or

sold in the State of Texas and/or imported into the United States to the State of Texas.

       7.       Defendant has a physical place of business within this District including, but not

limited to: 1717 Southwest Parkway, Austin, Texas 78735.

       8.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 because,

among other things, Defendant has transacted business in this Judicial District and has committed

acts of direct and indirect infringement in the Western District of Texas.

                                       PATENTS-IN-SUIT

       9.       On March 10, 2009, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,501,582 (the “’582 Patent”) entitled “Electrical Device and

Method for Making Same.”         A true and correct copy of the ’582 Patent is available at:

https://pdfpiw.uspto.gov/.piw?Docid=07501582.


                                                 2
             Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 3 of 20




       10.       On October 2, 2012, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,278,560 (the “’560 Patent”) entitled “Electrical Device with Teeth

Joining Layers and Method for Making the Same.” A true and correct copy of the ’560 Patent is

available at: https://pdfpiw.uspto.gov/.piw?Docid=08278560.

       11.       On November 12, 2013, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,581,105 (the “’105 Patent”) entitled “Electrical Device with Teeth

Joining Layers and Method for Making the Same.” A true and correct copy of the ’105 Patent is

available at: https://pdfpiw.uspto.gov/.piw?Docid=08581105.

       12.       On June 21, 2016, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 9,374,912 (the “’912 Patent”) entitled “Electrical Device with Teeth Joining

Layers and Method for Making the Same.” A true and correct copy of the ’912 Patent is available

at: https://pdfpiw.uspto.gov/.piw?Docid=09374912.

       13.       Continental LLC is the sole and exclusive owner of all right, title, and interest of

the ’582, ’560, ’105, and ’912 Patents (collectively, the “Patents-in-Suit”). Continental Texas is

the exclusive licensee with respect to the Patents-in-Suit in Texas and holds the exclusive right to

take all actions necessary to enforce its rights to the Patents-in-Suit in Texas, including the filing

of this patent infringement lawsuit. Continental Texas has the right to recover all damages for past

infringement of the Patents-in-Suit in the State of Texas as appropriate under the law. Continental

LLC has the right to recover all damages for past infringement of the Patents-in-Suit except in the

State of Texas as appropriate under the law.

       14.       Continental Circuits has at all times complied with the marking provisions of 35

U.S.C. § 287 with respect to the Patents-in-Suit. On information and belief, prior assignees and

licensees have also complied with the marking provisions of 35 U.S.C. § 287.




                                                  3
               Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 4 of 20




                                   FACTUAL ALLEGATIONS

         15.      The Patents-in-Suit generally cover systems and methods for multilayer electrical

devices, such as a circuit board, having a roughened surface structure for joining at least one of

the layers. The inventions described in the Patents-in-Suit were developed by Brian McDermott,

Daniel McGown, Ralph Leo Spotts, Jr., and Sid Tryzbiak, employees of Continental Circuits Inc.

For example, this technology is implemented in processors. Infringing products include processors

and/or associated methods of making processors for use in laptops, desktops, servers, smartphones,

graphics cards, and similar devices including, but not limited to, the AMD Radeon series Graphics

Processing Units and the AMD Opteron series processors (the “Accused Products”).

         16.      AMD has infringed the Patents-in-Suit by making, using, selling, offering to sell,

and/or importing, and by actively inducing others to make, use, sell, offer to sell, and/or import

processors, that infringe the Patents-in-Suit. Upon information and belief, AMD processors were

used in laptops, computers, and graphics cards during the terms of the Patents-in-Suit.

         17.      Upon information and belief, infringing AMD Radeon series processors were used

in graphics cards during the terms of the Patents-in-Suit:1




1
    See, e.g., https://www.amd.com/en/products/graphics/radeon-rx-550


                                                  4
               Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 5 of 20




         18.     Upon information and belief, the AMD Opteron series processors were used in

servers and workstations during the terms of the Patents-in-Suit: 2




2
    https://www.amd.com/en/opteron


                                                 5
             Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 6 of 20




       19.       In 2005, the then-owner of the Patents-in-Suit sent a letter to AMD informing

them of the family of patents that includes the Patents-in-Suit and seeking to open license

negotiations. Despite the then-owner’s efforts, no license was executed.

       20.       On information and belief, AMD has been aware of the Patents-in-Suit, and its

infringement thereof, since each patent issued.

                                           COUNT I
                                (Infringement of the ’582 Patent)

       21.       Paragraphs 1 through 20 are incorporated by reference as if fully set forth herein.

       22.       Continental Circuits has not licensed or otherwise authorized Defendant to make,

use, offer for sale, sell, or import any products that embody the inventions of the ’582 Patent.

       23.       Defendant has directly infringed the ’582 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and every


                                                  6
              Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 7 of 20




limitation of one or more claims of the ’582 Patent. Such products include but are not limited to

processors, that were included in multilayer electric devices, products, and/or a circuit board. On

information and belief, infringing products include at least the AMD Radeon and AMD Opteron

series graphics processing units and processors.

        24.      For example, Defendant has infringed at least claim 83 of the ’582 Patent by

making, using, offering to sell, selling, and/or importing into the United States the Accused

Products which comprise electrical devices included in multilayer electric devices, products,

and/or circuit boards.

        25.      Upon information and belief, each Accused Product comprises a dielectric

material comprising a surface with cavities remaining from removal of a portion of the dielectric

material.

        26.      Upon information and belief, each Accused Product comprises a conductive layer

built up on the dielectric material that fills the cavities and forms teeth set in and under the surface

of the dielectric material.




                                                   7
Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 8 of 20




 SEM image of Accused AMD Opteron with exemplary annotations




                             8
              Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 9 of 20




                SEM image of Accused AMD Radeon with exemplary annotations

        27.      Upon information and belief, the conductive layer comprises a portion of the

circuitry of an electrical device, and a plurality of the cavities are obtuse with respect to the top

surface and are at least 1 tenth of a mil deep to 1.75 tenths of a mil deep.

        28.      Upon information and belief at least one of the cavities includes an upgrade slope

with respect to the surface of the dielectric material, and one of the teeth engages a portion of the

dielectric material at the slope.

        29.      Because of Defendant’s infringement of the ’582 Patent, Continental Circuits has

suffered damages in an amount to be proved at trial.

        30.      Defendant has committed acts of infringement that Defendant actually knew or

should have known constituted an unjustifiable high risk of infringement of at least one valid and


                                                  9
             Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 10 of 20




enforceable claim of the ’582 Patent. Defendant’s infringement of the ’582 Patent has been willful,

intentional, deliberate, and/or in conscious disregard of Continental Circuit’s rights under the

patent. Continental Circuits is entitled to an award of treble damages, reasonable attorney fees,

and costs in bringing this action.

                                          COUNT II
                                (Infringement of the ’560 Patent)

       31.       Paragraphs 1 through 20 are incorporated by reference as if fully set forth herein.

       32.       Continental Circuits has not licensed or otherwise authorized Defendant to make,

use, offer for sale, sell, or import any products that embody the inventions of the ’560 Patent.

       33.       Defendant has directly infringed the ’560 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and every

limitation of one or more claims of the ’560 Patent. Such products include but are not limited to

processors, that were included in multilayer electric devices, products, and/or a circuit board. On

information and belief, infringing products include at least the AMD Radeon and AMD Opteron

series graphics processing units and processors.

       34.       For example, Defendant has directly infringed at least claim 1 of the ’560 Patent

by making, using, offering to sell, selling, and/or importing into the United States the Accused

Products which comprise an article of manufacture.

       35.       Upon information and belief, the Accused Products comprise an epoxy dielectric

material delivered with solid content sufficient that etching the epoxy forms a non-uniformly

roughened surface of angular tooth-shaped cavities located in and underneath an initial surface of

the dielectric material, sufficient that the etching of the epoxy uses non-homogeneity with the solid

content in bringing about formation of the non-uniformly roughened surface of the angular tooth-



                                                  10
            Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 11 of 20




shaped cavities and sufficient that the etching of the epoxy is such that a plurality of the cavities

have a cross-sectional width that is greater than a maximum depth with respect to the initial

surface, wherein the etching forms the non-uniformly roughened surface of angular tooth-shaped

cavities, and a conductive material, a portion of the conductive material in the cavities thereby

forming angular teeth in the cavities, and wherein the conductive material forms a portion of

circuitry of an electrical device.




                SEM image of Accused AMD Opteron with exemplary annotations




                                                 11
             Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 12 of 20




               SEM image of Accused AMD Radeon with exemplary annotations

       36.       Because of Defendant’s infringement of the ’560 Patent, Continental Circuits has

suffered damages in an amount to be proved at trial.

       37.       Defendant has committed acts of infringement that Defendant actually knew or

should have known constituted an unjustifiable high risk of infringement of at least one valid and

enforceable claim of the ’560 Patent. Defendant’s infringement of the ’560 Patent has been willful,

intentional, deliberate, and/or in conscious disregard of Continental Circuit’s rights under the

patent. Continental Circuits is entitled to an award of treble damages, reasonable attorney fees,

and costs in bringing this action.




                                                12
             Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 13 of 20




                                          COUNT III
                                (Infringement of the ’105 Patent)

       38.       Paragraphs 1 through 20 are incorporated by reference as if fully set forth herein.

       39.       Continental Circuits has not licensed or otherwise authorized Defendant to make,

use, offer for sale, sell, or import any products that embody the inventions of the ’105 Patent.

       40.       Defendant has directly infringed the ’105 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and every

limitation of one or more claims of the ’105 Patent. Such products include but are not limited to

processors, that were included in multilayer electric devices, products, and/or a circuit board. On

information and belief, infringing products include at least the AMD Radeon and AMD Opteron

series graphics processing units and processors.

       41.       For example, Defendant has directly infringed at least claim 80 of the ’105 Patent

by making, using, offering to sell, selling, and/or importing into the United States the Accused

Products which are multilayer electric devices, products, and/or circuit boards.

       42.       Upon information and belief, the Accused Products comprise circuitry with

conductive material being part of the circuitry and configured as angular teeth in filling cavities.

       43.       Upon information and belief, the Accused Products comprise an epoxy dielectric

material disposed in combination with the circuitry and coupled with the conductive material in a

configuration where the dielectric material comprises a non-uniformly roughened surface

comprising cavities located in and underneath an initial surface of the dielectric material delivered

with solid content being non-homogeneous and configured to bring about the formation of the non-

uniformly roughened surface by etching of the epoxy.




                                                  13
Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 14 of 20




  SEM image of Accused AMD Opteron with exemplary annotations




                              14
             Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 15 of 20




                SEM image of Accused AMD Radeon with exemplary annotations

       44.       Upon information and belief, at least some of the cavities of the Accused Products

have a first cross-sectional distance proximate the initial surface, and a substantially greater cross-

sectional distance distant from the initial surface.

       45.       Because of Defendant’s infringement of the ’105 Patent, Continental Circuits has

suffered damages in an amount to be proved at trial.

       46.       Defendant has committed acts of infringement that Defendant actually knew or

should have known constituted an unjustifiable high risk of infringement of at least one valid and

enforceable claim of the ’105 Patent. Defendant’s infringement of the ’105 Patent has been willful,

intentional, deliberate, and/or in conscious disregard of Continental Circuit’s rights under the

patent. Continental Circuits is entitled to an award of treble damages, reasonable attorney fees,


                                                  15
              Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 16 of 20




and costs in bringing this action.

                                           COUNT IV
                                 (Infringement of the ’912 Patent)

        47.      Paragraphs 1 through 20 are incorporated by reference as if fully set forth herein.

        48.      Continental Circuits has not licensed or otherwise authorized Defendant to make,

use, offer for sale, sell, or import any products that embody the inventions of the ’912 Patent.

        49.      Defendant has directly infringed the ’912 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and every

limitation of one or more claims of the ’912 Patent. Such products include but are not limited to

processors, that were included in multilayer electric devices, products, and/or a circuit board. On

information and belief, infringing products include at least the AMD Radeon and AMD Opteron

series graphics processing units and processors.

        50.      For example, Defendant has directly infringed at least claim 17 of the ’912 Patent

by making, using, offering to sell, selling, and/or importing into the United States the Accused

Products which are products produced by the process of claim 1 of the ’912 Patent.

        51.      Upon information and belief, the Accused Products are made by implementing a

circuit design for an electrical device by coupling a dielectric material delivered with solid content,

the dielectric material and the solid content being non-homogeneous materials sufficient that

etching the dielectric material forms a non-uniformly roughened surface of cavities located in, and

underneath an initial surface of, the dielectric material, sufficient that the etching of the dielectric

material uses non-homogeneity with the solid content in bringing about formation of the non-

uniformly roughened surface of the cavities and sufficient that the etching of the dielectric material

is such that a plurality of the cavities have a cross-sectional width that is greater than a maximum



                                                  16
            Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 17 of 20




depth with respect to the initial surface, wherein the etching forms the non-uniformly roughened

surface of cavities, with a conductive material, a portion of the conductive material in the cavities

thereby forming numerous sized and shaped teeth in the cavities, in circuitry of the electrical

device.




               SEM image of Accused AMD Opteron with exemplary annotations




                                                 17
             Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 18 of 20




               SEM image of Accused AMD Radeon with exemplary annotations

       52.       Because of Defendant’s infringement of the ’912 Patent, Continental Circuits has

suffered damages in an amount to be proved at trial.

       53.       Defendant has committed acts of infringement that Defendant actually knew or

should have known constituted an unjustifiable high risk of infringement of at least one valid and

enforceable claim of the ’912 Patent. Defendant’s infringement of the ’912 Patent has been willful,

intentional, deliberate, and/or in conscious disregard of Continental Circuit’s rights under the

patent. Continental Circuits is entitled to an award of treble damages, reasonable attorney fees,

and costs in bringing this action.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury for all issues so triable.


                                                 18
           Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 19 of 20




                                  PRAYER FOR RELIEF

      WHEREFORE, Continental Circuits prays for relief against Defendant as follows:

      a.     Entry of judgment declaring that Defendant infringed one or more claims of each

             of the Patents-in-Suit;

      b.     Entry of judgment declaring that Defendant’s infringement of the Patents-in-Suit

             was willful;

      c.     An order awarding damages sufficient to compensate Continental Circuits for

             Defendant’s infringement of the Patents-in-Suit, but in no event less than a

             reasonable royalty, together with pre-judgment and post-judgment interest and

             costs;

      d.     Enhanced damages pursuant to 35 U.S.C. § 284;

      e.     Entry of judgment declaring that this case is exceptional and awarding Continental

             Circuits its costs and reasonable attorney fees under 35 U.S.C. § 285;

      f.     An accounting for acts of infringement;

      g.     Such other equitable relief which may be requested and to which Plaintiff is

             entitled; and

      h.     Such other and further relief as the Court deems just and proper.


Dated: May 28, 2021                        Respectfully submitted,

                                           /s/ Raymond W. Mort, III
                                           Raymond W. Mort, III
                                           Texas State Bar No. 00791308
                                           Email: raymort@austinlaw.com
                                           THE MORT LAW FIRM, PLLC
                                           100 Congress Avenue, Suite 2000
                                           Austin, Texas 78701
                                           Tel/Fax: 512-865-7950




                                             19
Case 6:21-cv-00539 Document 1 Filed 05/28/21 Page 20 of 20




                          OF COUNSEL:
                          Alfred R. Fabricant (pro hac vice to be filed)
                          NY Bar No. 2219392
                          Email: ffabricant@fabricantllp.com
                          Peter Lambrianakos (pro hac vice to be filed)
                          NY Bar No. 2894392
                          Email: plambrianakos@fabricantllp.com
                          Vincent J. Rubino, III (pro hac vice to be filed)
                          NY Bar No. 4557435
                          Email: vrubino@fabricantllp.com
                          FABRICANT LLP
                          411 Theodore Fremd Road, Suite 206 South
                          Rye, New York 10580
                          Telephone: (212) 257-5797
                          Facsimile: (212) 257-5796

                          ATTORNEYS FOR PLAINTIFFS
                          CONTINENTAL CIRCUITS LLC AND
                          CONTINENTAL CIRCUITS OF TEXAS LLC




                            20
